                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  ANTONIO FONTAINE,                              )
                                                 )
               Plaintiff,                        )
                                                 )
  v.                                             )         No. 3:19-CV-00338-JRG-HBG
                                                 )
  CHASE JOHNSON and CHRIS                        )
  HACKER,                                        )
                                                 )
               Defendants.                       )

                                     JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith, Defendants’ motion

 to dismiss [Doc. 46] is GRANTED, and this action is DISMISSED WITH PREJUDICE.

 Because the Court CERTIFIED in the memorandum opinion that any appeal from this order

 would not be taken in good faith, should Plaintiff file a notice of appeal, he is DENIED leave to

 appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24. The Clerk is

 DIRECTED to close this case.

        So ordered.

        ENTER:


                                                    s/J. RONNIE GREER
                                               UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT:

       s/ John L. Medearis
       District Court Clerk




Case 3:19-cv-00338-JRG-HBG Document 48 Filed 03/16/21 Page 1 of 1 PageID #: 263
